?          OFFICE     OF THE    ATTORNEY
                                        AUSTIN
                                                 GENERAL    OF TEXAS




    Ron. Fi, L. Roberson
    County Attorney
    Wlnkler county
    Kermit, Texas
    Dear
                               Oplnlon    Ro. o-13




    this




                                                 0  a~ ention to Art1016
                                               ers
                                                Q     ourt from allowing   oom-
    pensatlon   for                            s to such offloers    oter end
                                               e maximum allowed under Artl-
                                               In the event your preolnot
                                               basis of an annual salary,
                                            that portion    of Section 3,
                                           Statutes,   1925, which reads:
                               In all    oases where the Comnlsslon-
                                         determined that county of-
                                                in such oounty shall
                                    enlther the State of Texas
                                 allbe chareed-~wlth-or    pay to
           any of the of:lcers    -so~.oompensated, -any..fee or,
           commission for the perfomanoe        of any or all of
           the duties of their offloes      but suoh otrloers
           shall reoelve   said-sa&ary    In lieu of ell other
           fees,  commissiona ore-oompensatlon which they would
           otherwlse  be authorized     to retain;’
                It la,    therefore,      the opinion      of this   Department
Ron. R. L. Roberson,   February   3,   1939,   Page 8


that the Commissioners1 Court would not be authorized   to
award a preolnot  ofrloer an ex offlolo  salary other than
in oompllanoe with the above provisions,

                                        Very truly      youra
                                  ATTORNEY~E$-ERkL;OF TEXAS

                                  BY


wInK:Aw
APPROVED
       t